DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the amendments filed on 07/01/2022, in which, claims 1, 4-5, 11, and 14-15 have been amended. Claims 7 and 17 are cancelled. Claims 1-6, 8-16, and 18-20 remain pending in the present application with claims 1 and 11 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. §112(f) invocation of claims 11-16 and 18-20 have been considered but are not persuasive.
Regarding the 35 U.S.C. §112(f) invocation of claims 11-16 and 18-20, Applicants have not amended the claims to replace the “device” and “module” in claims but argues that, “Applicant notes that, as stated in the MPEP, "a claim limitation that does not use the term 'means' or 'step' will trigger the rebuttable presumption that 35 U.S.C. 112(f) does not apply." (See MPEP § 2181(I).) Moreover, according to guidance provided in the MPEP, application of 35 U.S.C. 112(f) involves the following "3-prong analysis:" …”.
In response, Examiner respectfully submits that The claim limitations still use generic placeholders that are coupled with functional language without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by a structural modifier. “With respect to the first prong of this analysis, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.” (See MPEP § 2181(I)(A)). Therefore, the outstanding 35 U.S.C. §112(f), invocation of claims 11-16 and 18-20 is maintained.
Applicant's arguments filed on 07/01/2022 with respect to amended claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “device” or “module” (or “step for”, “unit”, “element”, “mechanism”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “device” and “module” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a media player device” and “a companion module” in claims 1 and 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 12-16 and 18-20 depend on claim 11 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9, 11, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US 20140195653 A1, hereinafter referred to as “Alexander”) in view of Holland (US 20120011550 A1, hereinafter referred to as “Holland”), and further in view of Wolton et al. (US 20040030741 A1, hereinafter referred to as “Wolton”).
Regarding claim 1, Alexander discloses a method of guiding an interaction with a user, the method comprising: 
identifying, by one of a media player device or a companion module in wireless communication with the media player device (see Alexander, paragraph [0054]: “FIG. 10 illustrates a first alternative companion content delivery model. In this embodiment, companion content is retrieved by/delivered either to the player 1006 or another device available on a local network 1005 to which both the player and companion(s) 1002 are connected” and paragraph [0055]: “the companion devices communicate directly with the web server 1112 embedded in or associated with the player rather than with the server infrastructure”), a media content for a playout by the media player device (see Alexander, paragraph [0025]: “To enable the second screen user experience, the player is able to uniquely identify an identifier (ID) of the media content, and to communicate, preferably via the Internet or a private network (in whole or in part), with remote server infrastructure of the overlay network”). 
Regarding claim 1, Alexander discloses all the claimed limitations with the exception of transmitting, to a remote server by one of the companion module or a media player device, an interaction schema request identifying the media content and the companion module; receiving, from the remote server by one of the companion module or a media player device, in response to transmitting the interaction schema request to the remote server, a behavioral manifest data obtained from a script guiding the interactions between the companion module and the user during the playout of the media content by the media player device, the behavioral manifest data including a plurality of alternative interactions schema instruction according to the script of the interaction between the companion module and the user; obtaining, by one of the companion module or a media player device, a play head state of the media player device and a playout timecode state of the media content; and identifying, by one of the companion module or a media player device, a user interaction behavior for performance by the companion module based on the behavioral manifest data including the plurality of alternative interaction schema instructions, the play head state of the media player device, and the playout timecode state of the media content.
Holland from the same or similar fields of endeavor discloses transmitting, to a remote server by one of the companion module or a media player device, an interaction schema request identifying the media content and the companion module (see Holland, paragraph [0040]: “Network 150 conceptually illustrates one or more networks through which the various companion devices 140-148 can connect to computer servers 160, 180, and 190. Computer server 160 provides the companion devices 140-148 with data from the database 170. Database 170 stores data about a plurality of media presentations. Computer servers 180 and 190 provide the companion devices with companion content”); 
receiving, from the remote server by one of the companion module or a media player device, in response to transmitting the interaction schema request to the remote server (see Holland, paragraph [0058]: “The process 300 receives (at 310) a request from a companion content device to provide one or more files containing companion content data. As described above, in some embodiments this request is a request from a companion content device to access a particular URL. The process retrieves (at 320) the file from a database of files containing companion content program data for multiple media presentations. The process sends (at 330) the retrieved file to the companion content device”),
obtaining, by one of the companion module or a media player device, a play head state of the media player device and a playout timecode state of the media content (see Holland, paragraph [0046]: “When a companion content device (e.g. 140-148) contacts computer server 160, the computer server 160 accesses database 170 to download a set of data associated with the media presentation. The server 160 then sends the set of data to the companion content device. The set of data identifies a set of resource locations and a set of timecodes identifying particular time-offsets”); and 
identifying, by one of the companion module or a media player device, a user interaction behavior for performance by the companion module based on the behavioral manifest data including the plurality of alternative interaction schema instructions, the play head state of the media player device, and the playout timecode state of the media content (see Holland, paragraph [0065]: “Process 500 continues when the companion content device receives (at 520) a synchronization signal from the media player. In some embodiments, the media player periodically sends out a signal indicating the current time-offset of the media presentation. In some embodiments, a new synchronization signal is sent out whenever a media player resumes normal playing after the media presentation is paused, fast forwarded, rewound, and/or put in some other mode that interrupts the normal playing of the media presentation. In some embodiments, when the media player is in a normal play mode it steadily plays the media presentation, and steadily increments the time-offset at a rate of one time-offset second per second of real time. In some embodiments, the time synchronization signal always includes the URL identifying the location of the companion content program data”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Holland with the teachings as in Alexander. The motivation for doing so would ensure the system to have the ability to use behavior subsystem disclosed in Holland to transmit data between computer servers and various companion devices through networks wherein computer servers provide data including companion content to the companion devices; to receive a request from a companion content device to provide one or more files containing companion content data; to download and send data associated with media presentation to companion device wherein the data identifies a set of resource locations and a set of timecodes identifying particular time-offsets and to identify play out state and time-offset in real time by synchronization signal which periodically sends to companion device by the media player thus transmitting an interaction schema request identifying the media content and the companion module to a remote server by one of the companion module or a media player device; receiving, from the remote server by one of the companion module or a media player device, in response to transmitting the interaction schema request to the remote server; obtaining, a play head state of the media player device and a playout timecode state of the media content for the companion module in order to enable the companion module to engage in real-time interactions with a user and media content that are adaptable so that bi-directional interaction of the product with media content and synchronized real-time interaction with media content can be implemented.
Regarding claim 1, the combination teachings of Alexander and Holland as discussed above disclose all the subject matter of the claimed invention with the exception of a behavioral manifest data obtained from a script guiding the interactions between the companion module and the user during the playout of the media content by the media player device, the behavioral manifest data including a plurality of alternative interactions schema instruction according to the script of the interaction between the companion module and the user.
Wolton from the same or similar fields of endeavor discloses a behavioral manifest data (see Wolton, paragraph [1015]: “These collection of stored behavioral histories and general patterns of operational history form a primitive mental model of the agent in relationship to its environment”) obtained from a script guiding the interactions between the companion module and the user during the playout of the media content by the media player device, the behavioral manifest data including a plurality of alternative interactions schema instruction according to the script of the interaction between the companion module and the user (see Wolton, paragraph [1106]: “In FIG. 12 d, the layering schema is represented as seven zones of area where agents function to support user interaction across virtual network space. Reading from the Party One 1750 across their centric agent collaborative virtual space between themselves and any destination or other Party Two 1760”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Wolton with the teachings as in Alexander and Holland. The motivation for doing so would ensure the system to have the ability to use the system and method disclosed in Wolton to store behavioral histories and general patterns of operational history form a primitive mental model of the agent in relationship to its environment and to support user interactions across virtual network between different parties using layering interaction schema thus receiving a behavioral manifest data including an instruction for guiding the interaction between the companion module and the user in order to effectively interact based on actions performed by user or user profile or user preferences.
Regarding claim 3, the combination teachings of Alexander, Holland, and Wolton as discussed above also disclose the method of claim 1, wherein the by one of the companion module or a media player device is the media player device, and wherein the method further comprises: 
transmitting, by the media player device to the companion module, a control signal for performing the identified user interaction behavior in real-time with respect to the obtaining of the play head state of the media player device and the playout timecode state of the media content (see Holland, paragraph [0065]: “Process 500 continues when the companion content device receives (at 520) a synchronization signal from the media player. In some embodiments, the media player periodically sends out a signal indicating the current time-offset of the media presentation. In some embodiments, a new synchronization signal is sent out whenever a media player resumes normal playing after the media presentation is paused, fast forwarded, rewound, and/or put in some other mode that interrupts the normal playing of the media presentation. In some embodiments, when the media player is in a normal play mode it steadily plays the media presentation, and steadily increments the time-offset at a rate of one time-offset second per second of real time. In some embodiments, the time synchronization signal always includes the URL identifying the location of the companion content program data”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Alexander, Holland, and Wolton as discussed above also disclose the method of claim 1, wherein the user is one of a plurality of users, and wherein the plurality of alternative interaction schema instructions include a first interaction schema instruction for guiding the interaction between the companion module and the plurality of users individually (see Holland, paragraph [0086]: “the user's identity is noted and used to track input/responses to the companion content, surveys, voting, tests, etc. In some embodiments, the interactions are optionally anonymized. When different users select different options in the companion content, each user can have unique interactions with the companion content”), and the plurality of alternative interaction schema instructions further include a second interaction schema instruction for guiding the interaction between the companion module and the plurality of users as a whole (see Holland, paragraph [0136]: “instead of one companion content device asking one user a question, multiple companion content devices of multiple users (all watching the same media presentation) ask their respective users a question. In such embodiments, multiple users respond (at 1740). In some such embodiments, the transport controls are handled democratically”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Alexander, Holland, and Wolton as discussed above also disclose the method of claim 1, wherein the companion module is one of a plurality of companion modules, and wherein the plurality of alternative interaction schema instructions further include an interaction schema instruction is for coordinating the user interaction behavior of each of the plurality of companion modules (see Holland, paragraph [0089]: “the companion content devices 642A and 642B are behaving differently from one another due to the user's interaction with companion content device”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Alexander, Holland, and Wolton as discussed above also disclose the method of claim 1, further comprising: 
detecting, by one of the companion module or a media player device, an action by the user (see Holland, paragraph [0088]: “this click is performed by a tap of a user's finger (not shown) on a touch sensitive screen of companion content device 642A rather than a click of a cursor control device”); 
wherein identifying the user interaction behavior for the companion module is further based on the detected action (see Holland, paragraph [0088]: “In response to the selection of buy icon 820, the companion content device 642A sends a buy command 830 to the server adcontent.net server”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Alexander, Holland, and Wolton as discussed above also disclose the method of claim 1, wherein the one of the companion module or the media player device is the companion module (see Alexander, paragraph [0055]: “the companion devices communicate directly with the web server 1112 embedded in or associated with the player rather than with the server infrastructure”), and herein obtaining the play head state of the media player device and the playout timecode state of the media content comprises: 
receiving a media playout status metadata including: 
first one or more bytes, embedded in a data frame, identifying the media content (see Alexander, paragraph [0045]: “generally the first device 400 includes a player 406 that sends program (or other) content metadata (e.g., content ID…)”); 
second one or more bytes, embedded in the data frame, identifying the play head state of the media player device (see Alexander, paragraph [0045]: “generally the first device 400 includes a player 406 that sends program (or other) content metadata (e.g., content ID, track location (current play position and state)…)”); and 
third one or more bytes, embedded in the data frame, identifying a playout timecode state of the media content (see Alexander, paragraph [0045]: “generally the first device 400 includes a player 406 that sends program (or other) content metadata (e.g., content ID, track location (current play position and state), timestamp, etc.) to a server 408, such as an edge network server, in the overlay network 404”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Alexander, Holland, and Wolton as discussed above also disclose the method of claim 8, wherein the second one or more bytes further identify at least one of: a playout speed of the media player device, whether the media player device includes a display screen, whether the media player device is in a muted mode, or whether the media player device is in a parental control mode (see Alexander, FIG. 7 and paragraphs [0050]-[0052]: “the player 706 sends the content metadata (current content, track location, play state, etc.) 705 to the server infrastructure 704. The player also receives from the server infrastructure any content change requests 707 received from the user-enabled companion devices 702a… While the approach of using companion devices with multiple roles typically involves authentication, this is not a limitation. Generalizing, given companion devices may be associated with one or more roles, classes, profiles or the like (e.g., authenticated/unauthenticated, adult/child, male/female, etc.) to facilitate the implementation of coarse- or fine-level access controls”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 11 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Alexander, Holland, and Wolton as discussed above also disclose a system for guiding an interaction with a user, the system comprising: 
a computing platform of one of a media player device or a companion module in wireless communication with the media player device (see Alexander, paragraph [0027]: “one or more functions of a technology platform that may act as an intermediary (between a player and one or more companion devices) as described herein may be implemented in a cloud-based architecture”), the computing platform including a hardware processor (see Alexander, paragraph [0029]: “commodity hardware (e.g., an Intel Pentium processor) 202”) and a memory (see Alexander, paragraph [0144]: “computer program stored in the computer... Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk including an optical disk, a CD-ROM, and a magnetic-optical disk, a read-only memory (ROM), a random access memory (RAM), a magnetic or optical card, or any type of media suitable for storing electronic instructions, and each coupled to a computer system bus. A given implementation of the present invention is software written in a given programming language that runs in conjunction with a DNS-compliant name server (e.g., BIND) on a standard Intel hardware platform running an operating system such as Linux”); 
a software code stored in the memory (see Alexander, paragraph [0144]: “A given implementation of the present invention is software written in a given programming language that runs in conjunction with a DNS-compliant name server (e.g., BIND) on a standard Intel hardware platform running an operating system such as Linux. The functionality may be built into the name server code, or it may be executed as an adjunct to that code”); 
the hardware processor configured to execute the software code (see Alexander, paragraph [0144]: “A machine implementing the techniques herein comprises a processor, computer memory holding instructions that are executed by the processor to perform”) to: 
identify a media content for playout by the media player device (see Alexander, Fig. 4, player 406); 
transmit, to a remote server (see Alexander, paragraph [0025]: “remote server infrastructure of the overlay network”), an interaction schema request identifying the media content and the companion module (see Alexander, paragraph [0053]: “companion device 300”).
Claim 13 is rejected for the same reasons as discussed in claim 3 above.
Claim 14 is rejected for the same reasons as discussed in claim 4 above.
Claim 15 is rejected for the same reasons as discussed in claim 5 above.
Claim 16 is rejected for the same reasons as discussed in claim 6 above.
Claim 18 is rejected for the same reasons as discussed in claim 8 above.
Claim 19 is rejected for the same reasons as discussed in claim 9 above.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, Holland, and Wolton as applied to claim 1, and further in view of Crevin et al. (US 20120157206 A1, hereinafter referred to as “Crevin”).
Regarding claim 2, the combination teachings of Alexander, Holland, and Wolton as discussed above disclose all the claimed limitations with the exceptions of method of claim 1, wherein the by one of the companion module or a media player device is the companion module, and wherein the method further comprises: performing, by the companion module, the identified user interaction behavior in real-time with respect to the obtaining of the play head state of the media player device and the playout timecode state of the media content.
Crevin from the same or similar fields of endeavor discloses the method of claim 1, wherein the by one of the companion module or a media player device is the companion module, and wherein the method further comprises: 
performing, by the companion module, the identified user interaction behavior in real-time with respect to the obtaining of the play head state of the media player device and the playout timecode state of the media content (see Crevin, paragraph [0015]: “toy 36 may be a learning toy whose behavior may be updated over time. As person 22 interacts (or “plays”) with toy 36, the behavioral characteristics may be updated (or “taught”). In particular, behavioral characteristics of toy 36 may be updated based on real (or direct) interactions of person 22 with the toy 36 in the real world 40 as well as virtual (or indirect) interactions of person with the toy via the player avatar 28 interacting with the pet avatar 30 in the virtual world 26. Gaming system 24 may monitor the direct and indirect interactions of person 22 with toy 36 and update the behavioral characteristics of toy 36 in accordance with the monitored interactions”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Crevin with the teachings as in Alexander, Holland, and Wolton. The motivation for doing so would ensure the system to have the ability to use behavior subsystem disclosed in Crevin to update behavioral characteristics by monitoring the direct and indirect interactions of person with toy in real time thus performing the identified user interaction behavior in real-time in order to provide user with a more engaging and immersive enhanced media content consumption experience.
Claim 12 is rejected for the same reasons as discussed in claim 2 above.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander, Holland, and Wolton as applied to claim 1, and further in view of Cheng et al. (US 20150264722 A1, hereinafter referred to as “Cheng”).
Regarding claim 10, the combination teachings of Alexander, Holland, and Wolton as discussed above disclose all the claimed limitations with the exceptions of the method of claim 8, wherein the media playout status metadata is formatted for transmission via Bluetooth Low Energy, and wherein the data frame comprises not more than twenty bytes.
Cheng from the same or similar fields of endeavor discloses the method of claim 8, wherein the media playout status metadata is formatted for transmission via Bluetooth Low Energy, and wherein the data frame comprises not more than twenty bytes (see Cheng, paragraph [262]: “Bluetooth Low Energy connection, the data length has a maximum limit (e.g., 20 Byte) for each data transfer operation”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cheng with the teachings as in Alexander, Holland, and Wolton. The motivation for doing so would ensure the system to have the ability to use the method and system disclosed in Cheng to connect a peripheral device to a user device via a Bluetooth protocol wherein the data length has a maximum limit of 20 bytes for each data transfer operation while using Bluetooth Low Energy connection thus formatting media playout status metadata for transmission via Bluetooth Low Energy wherein the data frame comprises not more than twenty bytes in order to transmit media playout status metadata more effectively.
Claim 20 is rejected for the same reasons as discussed in claim 10 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484